 Case 3:19-cv-00026-MAB Document 25 Filed 06/11/19 Page 1 of 4 Page ID #94


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

BRYON K. CHAMP,                               )
                                              )
               Plaintiff,                     )
                                              )
vs.                                           )       Case No. 19-CV-00026-SMY
                                              )
SHIRLEY FORCUM, et al.,                       )
                                              )
               Defendant.                     )

                            MOTION TO SET ASIDE DEFAULT

       NOW COME the Defendants, SHIRLEY FORCUM and KEVIN HAYMAN, by and

through their attorney, Kwame Raoul, Attorney General for the State of Illinois, and pursuant to

Federal Rule of Civil Procedure 55(c), hereby submit this Motion to Set Aside Default, stating as

follows:

       1.      Plaintiff filed a Complaint alleging violations of his constitutional rights on January

7, 2019. [d/e 1].

       2.      Summons was issued as to Defendant Forcum and Hayman on April 26, 2019. [d/e

18]. Defendants Forcum and Hayman were served on May 2, 2019, and their responsive pleadings

were due on May 23, 2019. [d/e 19, 21].

       3.      The Court entered a Notice and Order of Default on May 31, 2019. [d/e 22]. The

Clerk entered an Entry of Default against Defendants on June 3, 2019. [d/e 23].

       4.      Due to a delay in the request for representation reaching the Office of the Attorney

General due to clerical error, and through no fault of Defendants, representation was not assigned

and an answer was not timely filed.

       5.      “The court may set aside an entry of default for good cause.” Fed. R. Civ. P. 55(c).

       6.      The grounds for setting aside a default entry are “good cause shown,” a lower

evidentiary standard. See Fed. R. Civ. P. 55(c). A party seeking relief from a default entry must
Case No. 19-CV-00026-SMY                                                                 Page 1 of 4
 Case 3:19-cv-00026-MAB Document 25 Filed 06/11/19 Page 2 of 4 Page ID #95


demonstrate “good cause” using the reasons enumerated under Federal Rule of Civil Procedure

60(b). The decision whether to vacate a default judgment pursuant to Rule 60(b) should depend

largely on the willfulness of the defaulting party’s actions. C.K.S. Engineers, Inc. v. White

Mountain Gypsum Co., 726 F.2d 1202, 1205 (7th Cir. 1984). Where it appears the defaulting party

has willfully chosen not to conduct its litigation with the degree of diligence and expediency

prescribed by the trial court, the Rule 60(b) motion should be denied. Id. Similarly, where a

defaulting party was aware or should have been aware of its responsibilities to the opposing party

and the court, and failed to live up to those responsibilities through unexcused carelessness or

negligence, the default judgment should be left intact. Id. at 1206. However, where the defaulting

party has been able to demonstrate that its actions were not willful, careless or negligent, the default

judgment should be vacated. Id.

        7.      Therefore, because Defendants Forcum and Hayman failed to timely file a

responsive pleading in this case due to an error made by clerical staff processing their requests,

and not through any fault of their own, said Defendants respectfully request that the Court not

enter default judgment against them.

        8.      The undersigned was assigned this case on June 10, 2019, and promptly filed an

appearance and this motion.

        9.      The undersigned will need some time to look into Plaintiff’s allegations and draft a

responsive pleading. Defendants, therefore, request Court grant them 45 days, up to and including

July 26, 2019, to file a responsive pleading.

        10.     Plaintiff will suffer no prejudice as a result of setting aside any entry of default, as

this case is in the beginning stage of litigation.




Case No. 19-CV-00026-SMY                                                                   Page 2 of 4
 Case 3:19-cv-00026-MAB Document 25 Filed 06/11/19 Page 3 of 4 Page ID #96


       WHEREFORE, for the above and foregoing reasons, Defendants Forcum and Morris

respectfully request this Honorable Court set aside the Entry of Default entered against them, and

allow Defendants 45 days, up to and including July 26, 2019, to file a responsive pleading to

Plaintiff’s Complaint.

                                             Respectfully submitted,

                                             SHIRLEY FORCUM and KEVIN HAYMAN,
                                                    Defendants,
                                             KWAME RAOUL, Attorney General,
                                             State of Illinois,
                                                    Attorney for Defendants,

                                             By:    s/Kyrstin B. Beasley
                                                    Kyrstin B. Beasley #6323618
                                                    Assistant Attorney General
                                                    Metro East Office
                                                    201 West Pointe Drive, Suite 7
                                                    Belleville, Illinois 62226
                                                    (618) 236-8781 Phone
                                                    (618) 236-8620 Fax
                                                    E-mail: KBeasley@atg.state.il.us
                                                            gls@atg.state.il.us




Case No. 19-CV-00026-SMY                                                               Page 3 of 4
 Case 3:19-cv-00026-MAB Document 25 Filed 06/11/19 Page 4 of 4 Page ID #97


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

BRYON K. CHAMP,                              )
                                             )
               Plaintiff,                    )
                                             )
vs.                                          )      Case No. 19-CV-00026-SMY
                                             )
SHIRLEY FORCUM, et al.,                      )
                                             )
               Defendant.                    )

                                CERTIFICATE OF SERVICE

       I hereby certify that on June 11, 2019, the foregoing document, Motion to Set Aside
Default, was electronically filed with the Clerk of Court using the CM/ECF system which will
send notification of such filing to the following:

                                             NONE

and I hereby certify that on the same date, I caused a copy of the document to be mailed by United
States Postal Service to the following non-registered participant:

                                 Bryon K. Champ #1100250125
                                    Winnebago County Jail
                                          Inmate Mail
                                     650 West State Street
                                     Rockford, IL 61102



                                             By:    s/Kyrstin B. Beasley
                                                    Kyrstin B. Beasley #6323618
                                                    Assistant Attorney General
                                                    Metro East Office
                                                    201 West Pointe Drive, Suite 7
                                                    Belleville, Illinois 62226
                                                    (618) 236-8781 Phone
                                                    (618) 236-8620 Fax
                                                    E-mail: KBeasley@atg.state.il.us
                                                          gls@atg.state.il.us




Case No. 19-CV-00026-SMY                                                               Page 4 of 4
